The result reached in the Arthur Wessman case is clearly right. My dissent relates only to the daughter's case, which I think, for reasons now to be stated, should be affirmed.
To my mind, the facts recited in the majority opinion clearly demonstrate that the cause of the collision was wholly due to the automobile driver's negligence. The train was in motion at the crossing before and at the time the collision occurred. It was rightfully there and had the right of way. If there had been no fog, no one could reasonably claim that any liability could be fastened upon defendants, for the simple reason that the train itself would have constituted notice to the automobile driver that he could not go forward. The fog was not of defendants' making nor due to any fault on their part. It is not claimed, or even suggested, that there was any smoke or steam from the engine which added to the foggy condition of the atmosphere. The crossing was upon level ground in an open country. There was nothing about it that could possibly put it in the class of a hazardous crossing. Furthermore, Mr. Wessman, the driver, admitted that when he saw the metal sign (the standard railway crossing sign) he knew that 300 feet ahead there was a railroad crossing. He had then all the information that the locomotive headlight, the crossing whistle, and the sawbuck sign could give him. Yet he went ahead. The absence of the sawbuck sign so far as LaVonne was concerned had nothing to do with the accident. She was in the back seat and was wholly oblivious to what the driver was doing. If any other object had been at the crossing, such as a stalled truck, not placed there by defendants, and if Wessman's automobile had collided with it, *Page 317 
would the absence of a sawbuck sign, as to LaVonne, justify a negligence claim against defendants? Negligence here is not founded upon defendants' train occupying the crossing, but is based solely upon the absence of the sawbuck sign. What was the proximate cause of the accident — absence of the sign or Wessman's careless driving? To me it is plain that upon the driver of the car alone must be fastened the sole responsibility for the accident.
Both cases should be affirmed.